DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 29 July 2021 (7) and 14 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The parent application is now a published patent. Therefore, it is recommended to change “16/458,661, filed on September 1, 2019, which is” on page 1 lines 4-5 to “16/458,661, filed on September 1, 2019, now U.S. Patent No. 11,071,156, which is”.
Appropriate correction is required.

Claim Objections
Claims 10-12 and 14 are objected to because of the following informalities:
Claims 10-12 and 14 recite the limitation “UE of claim 10” in line 1. For consistency and clarification with claim 9 being the independent claim, claim 10 not being able to depend upon itself, and the antecedent issues it would cause if 11-12 and 14 depended on 10, it is recommended to change “UE of claim 10” in line 1 to “UE of claim 9” as it is clearly a typographical error.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 11,071,156. This is a statutory double patenting rejection.
Claim 1 of Instant application
Claim 1 of US 11,071,156
A method of transmitting a signal of a first user equipment (UE) in a wireless communication system, comprising:
receiving a resource pool configuration for a D2D (device-to-device) data channel; and
determining a resource pool for the D2D data channel based on the resource pool configuration; and
transmitting the D2D data channel based on the resource pool for the D2D data channel and transmitting demodulation reference signal (DMRS) related to the D2D data channel,
wherein the DMRS is generated based on a slot number which is relatively re-indexed within the resource pool for the D2D data channel.
A method of transmitting a signal of a first user equipment (UE) in a wireless communication system, comprising:
receiving a resource pool configuration for a D2D (device-to-device) data channel; and
determining a resource pool for the D2D data channel based on the resource pool configuration; and
transmitting the D2D data channel based on the resource pool for the D2D data channel and transmitting demodulation reference signal (DMRS) related to the D2D data channel,
wherein the DMRS is generated based on a slot number which is relatively re-indexed within the resource pool for the D2D data channel.


Claim 2 of Instant application
Claim 2 of US 11,071,156
The method according to claim 1, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the re-indexed slot number.
The method according to claim 1, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the re-indexed slot number.


Claim 3 of Instant application
Claim 3 of US 11,071,156
The method according to claim 1, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on a slot number re-indexed according to only uplink subframes within the resource pool for the D2D data channel.
The method according to claim 1, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on a slot number re-indexed according to only uplink subframes within the resource pool for the D2D data channel.


Claim 4 of Instant application
Claim 4 of US 11,071,156
The method according to claim 1, wherein the slot number is re-indexed using a modulo operation.
The method according to claim 1, wherein the slot number is re-indexed using a modulo operation.


Claim 5 of Instant application
Claim 5 of US 11,071,156
The method according to claim 1, wherein the first UE and a second UE are respectively synchronized with different serving cells.
The method according to claim 1, wherein the first UE and a second UE are respectively synchronized with different serving cells.


Claim 6 of Instant application
Claim 6 of US 11,071,156
The method according to claim 5, further comprising receiving, from a first serving cell with which the first UE is synchronized, slot index offset information of the first serving cell and a second serving cell with which the second UE is synchronized.
The method according to claim 5, further comprising receiving, from a first serving cell with which the first UE is synchronized, slot index offset information of the first serving cell and a second serving cell with which the second UE is synchronized.


Claim 7 of Instant application
Claim 7 of US 11,071,156
The method according to claim 1, wherein when the first UE receives a subframe number for a neighboring cell, the first UE generates the DMRS based on an offset value between a subframe number for a synchronized serving cell and the subframe number for the neighboring cell.
The method according to claim 1, wherein when the first UE receives a subframe number for a neighboring cell, the first UE generates the DMRS based on an offset value between a subframe number for a synchronized serving cell and the subframe number for the neighboring cell.


Claim 8 of Instant application
Claim 8 of US 11,071,156
The method according to claim 1, wherein the resource pool includes a scheduling assignment resource pool and a D2D data channel resource pool, and wherein the scheduling assignment resource pool is configured to precede the D2D data channel resource pool.
The method according to claim 1, wherein the resource pool includes a scheduling assignment resource pool and a D2D data channel resource pool, and wherein the scheduling assignment resource pool is configured to precede the D2D data channel resource pool.


Claim 9 of Instant application
Claim 9 of US 11,071,156
A first user equipment (UE) transmitting a signal in a wireless communication system, comprising:
a radio frequency unit; and
a processor,
wherein the processor is configured to:
receive a resource pool configuration for a D2D (device-to-device) data channel,
determine a resource pool for the D2D data channel based on the resource pool configuration, and
transmit the D2D data channel based on the resource pool for the D2D data channel and transmit a demodulation reference signal (DMRS) related to the D2D data channel, wherein
the DMRS is generated based on a slot number which is relatively re-indexed within the resource pool for the D2D data channel.
A first user equipment (UE) transmitting a signal in a wireless communication system, comprising:
a radio frequency unit; and
a processor,
wherein the processor is configured to:
receive a resource pool configuration for a D2D (device-to-device) data channel,
determine a resource pool for the D2D data channel based on the resource pool configuration, and
transmit the D2D data channel based on the resource pool for the D2D data channel and transmit a demodulation reference signal (DMRS) related to the D2D data channel, wherein
the DMRS is generated based on a slot number which is relatively re-indexed within the resource pool for the D2D data channel.


Claim 10 of Instant application
Claim 10 of US 11,071,156
The UE of claim 10, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the re-indexed slot number.
The UE of claim 9, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the re-indexed slot number.


Claim 11 of Instant application
Claim 11 of US 11,071,156
The UE of claim 10, wherein when the first UE receives a subframe number for a neighboring cell, the first UE generates the DMRS based on an offset value between a subframe number for a synchronized serving cell and the subframe number for the neighboring cell.
The UE of claim 9, wherein when the first UE receives a subframe number for a neighboring cell, the first UE generates the DMRS based on an offset value between a subframe number for a synchronized serving cell and the subframe number for the neighboring cell.


Claim 12 of Instant application
Claim 12 of US 11,071,156
The UE of claim 10, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the slot number re-indexed according to only uplink subframes within the resource pool.
The UE of claim 9, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the slot number re-indexed according to only uplink subframes within the resource pool.


Claim 13 of Instant application
Claim 13 of US 11,071,156
The method according to claim 1, wherein the re-indexed slot number is different from a slot number for an uplink subframe.
The method according to claim 1, wherein the re-indexed slot number is different from a slot number for an uplink subframe.


Claim 14 of Instant application
Claim 12 of US 11,071,156
The UE of claim 10, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the slot number re-indexed according to only uplink subframes within the resource pool.
The UE of claim 9, wherein the D2D data channel has been scrambled using a scrambling sequence generated based on the slot number re-indexed according to only uplink subframes within the resource pool.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469